DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter/Reasons for Allowance
Claims 1, 3-8 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, none of the prior art teaches or suggests, alone or in combination, all of the structural features of the claims, specifically including but not limited to, "an inner dielectric spacer contacting a sidewall of a gate dielectric of the functional gate structure and located above and below an outer portion of each semiconductor channel material nanosheet of the plurality of stacked and suspended semiconductor channel material nanosheets, wherein the strained relaxed silicon germanium alloy buffer layer has a concave surface located on each side of the functional gate structure, and wherein the inner spacer located beneath the 2I:\IBM\105\36207\US_M09569\2020-11-12_FOA\36207_reply _FOA.docbottommost semiconductor channel material nanosheet of the plurality of stacked and suspended semiconductor channel material nanosheets directly contacts a topmost surface of the strained relaxed silicon germanium alloy buffer layer and extends onto, and covers, a portion of the concave surface of the strained relaxed silicon germanium alloy buffer layer," in the combination required by the claim.
Claims 3-8 and 11-13 are allowed by virtue of their dependencies on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rachmady et al. [US 8,987,794 B2] discloses an all-around gate device.  Rachmady et al. does not disclose the inner spacer located beneath the 2I:\IBM\105\36207\US_M09569\2020-11-12_FOA\36207_reply _FOA.docbottommost semiconductor channel material nanosheet of the plurality of stacked and suspended semiconductor channel material nanosheets directly contacts a topmost surface of the strained relaxed silicon germanium alloy buffer layer and extends onto, and covers, a portion of the concave surface of the strained relaxed silicon germanium alloy buffer layer.
Chen et al. [US 2018/0233572 A1] discloses a nano- transistor device with inner dielectric spacer contacting the gate dielectric layer and the BOX layer.  Chen et al. does not disclose the inner spacer located beneath the 2I:\IBM\105\36207\US_M09569\2020-11-12_FOA\36207_reply _FOA.docbottommost semiconductor channel material nanosheet of the plurality of stacked and suspended semiconductor channel material nanosheets directly contacts a topmost surface of the strained relaxed silicon germanium alloy buffer layer and extends onto, and covers, a portion of the concave surface of the strained relaxed silicon germanium alloy buffer layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464.  The examiner can normally be reached on Mon-Wed 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                                        
/MARK W TORNOW/Primary Examiner, Art Unit 2891